Title: To James Madison from William Buchanan, 6 October 1805 (Abstract)
From: Buchanan, William
To: Madison, James


          § From William Buchanan. 6 October 1805, Île de France. “I have the pleasure of forwarding you by this occasion two returns, one a copy of the return commencing the first July 1804 and one commencing the first of January 1805. which I hope will arrive Safe. Since I had the pleasure of addressing you last no change has Taken place in the Commercial regulations at this Island, nor do I expect any.”
        